Exhibit 10.9


Loan No. 18462590T05


AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE
THIS AMENDED AND RESTATED REVOLVING TERM PROMISSORY NOTE (this "Promissory
Note") to the Credit Agreement dated December 28, 2016 (the "Credit Agreement"),
is entered into as of December 28, 2016· between COBANK, ACB, a federally
chartered instrumentality of the United States ("Lender") and SOUTH DAKOTA
SOYBEAN PROCESSORS, LLC, Volga, South Dakota, a limited liability company,
(together with its permitted successors and assigns, the "Borrower").
Capitalized terms not otherwise defined in this Promissory Note will have the
meanings set forth in the Credit Agreement.
RECITALS
(A)    This Promissory Note amends, restates, replaces and supersedes, but does
not constitute payment of the indebtedness evidenced by, the promissory note set
forth in the Revolving Term Loan Supplement numbered RIB051T05M, dated as of
July 16, 2015 between Lender and the Borrower.
SECTION 1.    REVOLVING TERM COMMITMENT. On the terms and conditions set forth
in the Credit Agreement and this Promissory Note, Lender agrees to make loans to
the Borrower during the. period set forth below in an aggregate principal amount
not to exceed the Maximum Commitment Amount set forth below at any one time
outstanding (the "Commitment"). The Maximum Commitment Amount will be
$10,000,000.00 initially and will reduce during the term of the Commitment as
follows. Within the limits of the Commitment, the Borrower may borrow, repay and
re-borrow.
Maximum Commitment Amount
 
From
 
Up to and Including
$10,000,000.00
 
the date hereof
 
March 19, 2017
$8,750,000.00
 
March 20, 2017
 
September 19, 2017
$7,500,000.00
 
September 20, 2017
 
March 19, 2018
$6,250,000.00
 
March 20, 2018
 
September 19, 2018
$5,000,000.00
 
September 20, 2018
 
March 19, 2019
$3,750,000.00
 
March 20, 2019
 
September 19, 2019
$2,500,000.00
 
September 20, 2019
 
March 20, 2020
$1,250,000.00
 
March 20, 2020
 
September 20, 2020

SECTION 2.    PURPOSE. The purpose of the Commitment is to finance capital
expenditures and to provide working capital to the Borrower.
SECTION 3.    TERM. The term of the Commitment will be from the date hereof, up
to and including September 20, 2020 (the "Term Expiration Date"), or such later
date as Lender may, in its sole discretion, authorize in writing.
SECTION 4.    LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans will be made
available as provided in Article 2 of the Credit Agreement.
SECTION 5.    INTEREST. The Borrower agrees to pay interest on the unpaid
balance of the loan(s) in accordance with the following interest rate option(s):
(A)One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest 1/100th
and adjusted for reserves required on Eurocurrency Liabilities (as hereinafter
defined) for banks subject to FRB Regulation D (as hereinafter defined) or
required by any other federal law or regulation) per annum equal at all times to
2.450% above the higher of: (1) zero percent (0.000%); or (2) the rate reported
at 11:00 a.m. London time for the offering of one (1)-month U.S. dollars
deposits, by Bloomberg Information Services (or any successor or substitute
service providing rate quotations comparable to those currently provided by such
service, as determined by Lender from time to time, for the





--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Promissory Note No. 18462590T05




purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
will be reset automatically, without the necessity of notice being provided to
Lender, the Borrower, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to all balances
subject to this option. Information about the then-current rate will be made
available upon telephonic request. For purposes hereof: (a) "U.S. Banking Day"
means a day on which Lender is open for business and banks are open for business
in New York, New York; (b) "Eurocurrency Liabilities" will have the meaning as
set forth in "FRB Regulation D"; and (c) "FRB Regulation D" means Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CPR
Prut 204, as amended.
(B)Quoted Rate. At a fixed rate per annum to be quoted by Lender in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Lender in its sole
discretion in each instance, provided that: (I) the minimum fixed period will be
30 days; (2) amounts may be fixed in an amount not less than $100,000.00; and
(3) the maximum number of fixes in place at any one time will be five.
The Borrower will select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. If the Borrower fails to elect an interest rate option,
interest will accrue at the variable interest rate option. Upon the expiration
of any fixed rate period, interest will automatically accrue at the variable
rate option unless the amount fixed is repaid or fixed for an additional period
in accordance with the terms hereof. Notwithstanding the foregoing, rates may
not be fixed for periods expiring after the maturity date of the loans and rates
may not be fixed in such a manner as to cause the Borrower to have to break any
fixed rate balance in order to pay any installment of principal. All elections
provided for herein will be made telephonically or in writing and must be
received by 12:00 p.m. Denver, Colorado time. Interest will be calculated on the
actual number of days each loan is outstanding on the basis of a year consisting
of 360 days and will be payable monthly in arrears by the 20th day of the
following month or on such other day as Lender will require in a written notice
to the Borrower ("Interest Payment Date").
SECTION 6.    PROMISSORY NOTE. The Borrower promises to repay on the date of
each reduction in the Commitment set forth in the schedule in Section I above,
the outstanding principal, if any, that is in excess of the reducing Commitment
amount set forth in the aforementioned schedule, followed by a final installment
in an amount equal to the remaining unpaid principal balance of the loans on the
Term Expiration Date.
In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.
SECTION 7.    SECURITY. The Bmrnwer's obligations hereunder and, to the extent
related hereto, under the Credit Agreement, will be secured as provided i n
Section 2.3 of the Credit Agreement.
SECTION 8.    FEES.
(A)Commitment Fee. In consideration of the Commitment, the Borrower agrees to
pay to Lender a commitment fee on the average daily unused available portion of
the Commitment at the rate of 0.400% per annum (calculated on a 360-day basis),
payable monthly in arrears by the 20th day following each month. Such fee will
be payable for each month (or portion thereof) occurring during the original or
any extended term of the Commitment.
SECTION 9.    LETTERS OF CREDIT. If agreeable to Lender in its sole discretion
in each instance, in addition to loans, the Borrower may utilize the Commitment
to open irrevocable letters of credit for its account. Each letter of credit
will be issued within a reasonable period of time after Lender's receipt of a
duly completed and executed copy of Lender's then current form of Application
and Reimbursement Agreement or, if applicable, in accordance with the terms of
any CoTrade Agreement between the parties, and will reduce the amount available
under the Commitment by the maximum amount capable of being drawn under such
letter of credit. Any draw under any letter of credit issued hereunder will be
deemed a loan under the Commitment and will be repaid in accordance with this
Promissory Note. Each letter of credit must be in form and content acceptable to
Lender and must expire no later than the maturity date of the Commitment.
SIGNATURE PAGE FOLLOWS





--------------------------------------------------------------------------------

SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
Volga, South Dakota
Promissory Note No. 18462590T05






SIGNATURE PAGE TO PROMISSORY NOTE


IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 
COBANK, ACB
 
By:
/s/ Kelli Cholas
 
Name:
Kelli Cholas
 
Title:
Assistant Corporate Secretary
 
 
 
 
 
 
 
SOUTH DAKOTA SOYBEAN PROCESSORS, LLC
 
By:
/s/ Mark Hyde
 
Name:
Mark Hyde
 
Title:
CFO






